In the
        Court of Appeals
Second Appellate District of Texas
         at Fort Worth
     ___________________________
          No. 02-21-00256-CV
     ___________________________

            IN RE J.B., Relator




             Original Proceeding
325th District Court of Tarrant County, Texas
       Trial Court No. 325-692724-20


   Before Wallach, Birdwell, and Bassel, JJ.
     Per Curiam Memorandum Opinion
                          MEMORANDUM OPINION

      The court has considered relator’s petition for writ of mandamus, the record,

real party in interest’s response, and relator’s reply and is of the opinion that relief

should be denied. Accordingly, relator’s petition for writ of mandamus is denied and

our August 24, 2021 order to stay is hereby vacated.

                                                       Per Curiam

Delivered: September 24, 2021




                                           2